Citation Nr: 0519531	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for muscle and joint 
aches, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep problems and 
fatigue, claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for depression, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

8.  Entitlement to a initial compensable disability 
evaluation for service-connected acid peptic disease with 
reflux symptoms.

9.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1990 to August 1991, and from December 1992 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) that denied the veteran's claims noted 
above.  

In June 2004, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned acting Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file, and the case is now ready 
for appellate review.  

As will be explained in detail below, the issue of 
entitlement to service connection for pes planus has been 
adequately developed for decision on appeal.  The remaining 
issues noted above are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review on appeal of the issue 
of entitlement to service connection for pes planus has been 
obtained, and VA has satisfied the duty to notify the veteran 
of the law and regulations applicable to that claim and the 
evidence necessary to substantiate it.

2.  The veteran's bilateral pes planus was shown on entry 
examination to have pre-existed the veteran's period of 
service.
  
3.  The veteran's pre-existing bilateral pes planus disorder 
did not increase in severity during the veteran's period of 
service beyond the natural progress of the disease, was not 
shown by competent medical evidence to have been permanently 
aggravated therein, and has not been shown by competent 
medical evidence to have been aggravated by any disorder of 
service origin.


CONCLUSION OF LAW

The veteran's pre-existing bilateral pes planus disorder was 
not aggravated by service and service connection for 
bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that there was a significant change in the 
law put into place prior to  the initiation of this appeal, 
with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), 
(Pelegrini II), although the United States Court of Appeals 
for Veterans Claims (Court) noted that the statute and the 
regulation provide for notice prior to the adjudication of a 
claim.  Here, the veteran's claim was adjudicated in June 
2002 and VCAA notice was first sent in January 2002.  
Therefore, there is no Pelegrini II timing violation.  

The Board concludes that information and discussions as 
contained in the June 2002 rating decision, the March 2003 
statement of the case, the April 2004 supplemental statement 
of the case, and in the VCAA notice letters sent to the 
veteran in January 2002 and January 2003, have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Significantly, at his hearing before the Board in 
June 2004, the veteran stated that he has received no 
treatment for his bilateral pes planus, either during or 
after service.  Because no additional evidence has been or 
can be identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In addition, the Board notes that the RO afforded the veteran 
a pertinent VA examination in April 2002.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It 
warrants reemphasis that the veteran has indicated that he 
had not been treated for his pes planus either in service or 
post-service.  Consequently, it does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim of 
entitlement to service connection for the pes planus 
disability at issue.  Accordingly, the Board will proceed 
with appellate review.

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003 (2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  

Analysis

Service enlistment examination report, dated in March 1992, 
documents the existence of mild pes planus, found to be 
asymptomatic at the time of the examination.  An undated 
redeployment examination report notes a diagnosis of pes 
planus, without further comment.  The remainder of the 
service medical records show no reference to complaints, 
treatment, or diagnosis of pes planus.  The report of an 
October 1996 service examination conducted three months prior 
to the veteran's separation from service indicates that the 
clinical evaluation of the veteran's feet produced normal 
findings.  

The report of a post-service VA examination in April 2002 
indicated that there was no clear note of pes planus in the 
veteran's records.  The veteran was reported to believe that 
pes planus was not discovered in service.  The veteran 
indicated that he had not seen anyone who had confirmed any 
specific diagnosis for his feet.  He complained that his feet 
ached, that they got worse as the day went on, and that they 
actually ached more after he got off of his feet.  Upon 
examination, the veteran's gait was normal.  He could toe 
walk, heel walk, hop on either foot, and fully squat.  The 
examiner noted that the veteran did have mild bilateral pes 
planus with no deformities and no angulation at the talus.  
In pertinent part, the examiner's impression was mild pes 
planus.  

At his June 2004 hearing before the Board, the veteran 
testified that he was not treated for pes planus in service 
or after service.  He stated that he just soaked his feet in 
water, and since service has obtained shoe inserts that he 
purchased on his own.  

The evidence clearly establishes that the veteran's bilateral 
pes planus pre-existed service as shown on the 1992 service 
entry examination.  Thus, the veteran's claim of service 
connection for bilateral pes planus turns upon whether 
competent evidence can be produced supporting the allegation 
that the pre-existing disability was permanently aggravated 
in service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b). (2004).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude that 
the preponderance of that evidence is against a finding that 
the veteran's bilateral pes planus increased in severity 
during service because he did not seek any treatment for the 
disability during his active military service.  Moreover, the 
report of the April 2002 orthopedic examination continued to 
show that the veteran had only mild pes planus.  Hence, there 
is no basis upon which to support a grant of service 
connection based on aggravation.  

The veteran himself has theorized that his bilateral pes 
planus was aggravated by service.  However, he has not been 
shown to possess the medical background required to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the Board must conclude that the evidence fails 
to document that the veteran's pre-existing bilateral pes 
planus was aggravated in service.  Accordingly, the claim 
must be denied.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

In the course of his June 2004 hearing before the Board, the 
veteran indicated that all of his service medical records had 
not been obtained.  In particular, the veteran alleged that 
he had received treatment in service for the disorders at 
issue (other than pes planus) at Fort Huachuca, Arizona, 
Boswell Hospital in Sun City, and Luke Air Base.  Report of 
that treatment are not of record, nor is there any indication 
that efforts have been made to obtain these specifically 
identified records.  Further, it does not appear that the 
service medical records pertaining to the veteran's initial 
period of active service nor his service in the Army National 
Guard have been obtained.  It is incumbent upon VA to attempt 
to obtain such specifically identified service medical 
records, including through the use of alternative sources.

Additionally, the veteran has been diagnosed on recent 
Veteran's Center examinations as having features of PTSD, as 
well as anxiety.  Private treatment records dated in 2001 
show a diagnosis of anxiety disorder.  Stress relaxation 
techniques were discussed at that time.  The veteran served 
on active duty in Southwest Asia during the Persian Gulf War 
in 1991 where his principal duty was that of a motor 
transport operator.  He also served in Bosnia during the 
military occupation of that country.  It is his contention 
that he experienced stressful events in that capacity during 
the Persian Gulf War and in Bosnia that led to his current 
PTSD.  In that regard, it is also noted that the report of an 
October 1996 medical examination conducted prior to the 
veteran's separation from service, documents that the veteran 
reported trouble sleeping, lower back pain, and chest pain 
due to stress.  The foregoing evidence suggests that there 
may be a psychiatric component to the veteran's reported 
symptoms.  

The Board notes that the veteran has provided some detailed 
narratives, both in writing and at his hearing before the 
Board, concerning his experiences in Southwest Asia and in 
Bosnia.  No attempt has been made to verify the authenticity 
of these events.  The VA is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the VA required to accept unsubstantiated opinions 
that the alleged PTSD had its origin in service.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  However, an attempt to 
obtain verification of the veteran's stressful incident must 
be made.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
the alleged stressful incidents can be corroborated, the 
prospect would arise of affording the veteran a VA 
examination for the purpose of ascertaining whether he has 
PTSD or any other psychiatric disorder that can be related to 
his period of service.  

With respect to the veteran's claims of entitlement to 
service connection for muscle and joint pain, sleep problems 
and fatigue, depression, and headaches, all claimed on the 
basis of symptoms of an undiagnosed illness, it is noted that 
there are discrepancies in the record that should be 
clarified.  Specifically, following the April 2002 VA 
examination, the examiner concluded that the pattern of 
symptoms noted above were not a pattern of undiagnosed 
illness, but could be explained by their association with 
other various diagnoses.  Significantly, however, some of 
those symptoms, namely, sleep problems, fatigue, and 
depression, were found to be consistent with a psychiatric 
diagnosis.  As noted above, the issue of service connection 
for PTSD remains at issue and requires further development.  
Thus, these symptoms remain at issue.  

The April 2002 VA examiner also noted that the veteran's 
headaches could not be well classified, begging the question 
as to whether the headaches could be a manifestation of the 
undiagnosed illness at issue.  Thereafter, the veteran was to 
have been scheduled for an examination by a neurologist in an 
effort to answer that question.  Unfortunately, in January 
2003, the veteran was mistakenly given an examination by a 
urologist.  No further VA neurological examination was 
provided.  In light of these circumstance, the Board finds 
that it would be beneficial for the veteran to undergo a VA 
Gulf War protocol examination for the purpose of determining 
whether he has an undiagnosed illness manifested by any or 
all of the symptoms that he reports, including headaches.  
This examination should include a neurological assessment of 
his headache complaints.  

The veteran also testified at his June 2004 hearing that the 
only treatment that he was receiving for his service-
connected acid peptic disease and his service-connected 
lumbar strain was through an acupuncture practitioner and a 
chiropractor.  The veteran testified that the acupuncture 
practitioner's treatment notes were likely written in 
Chinese.  Although the chiropractor reports were subsequently 
associated with the claims file, the reports of the 
acupuncture practitioner have not been.  It is incumbent upon 
VA to obtain pertinent treatment reports that have been 
specifically identified by the veteran.

Finally, there has been a change in the law regarding the 
veteran's appeal for entitlement to an increased disability 
evaluation for his service-connected low back disability 
since the RO addressed the matter and issued its March 2003 
statement of the case. Although a supplemental statement of 
the case was issued in January 2004, it did not consider or 
address this change in the law.  

Effective from September 26, 2003, VA amended its Schedule 
for Rating Disabilities under 38 C.F.R. § 4.71a (2003) by 
revising that portion of the musculoskeletal system 
diagnostic codes used in the evaluation of the spine.  
Diagnostic Codes 5285 through 5293 were replaced by 
Diagnostic Codes 5235 through 5243.  The veteran's low back 
disability has not been examined by VA with specific 
consideration given by the examiner to the foregoing changes 
in the law.  It is incumbent on VA to provide the veteran 
with an appropriate examination for the purpose of 
determining the current level of disability in full 
consideration of those changes.  

Accordingly, the case is REMANDED to the RO through the VBA 
AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should make another 
attempt to locate and obtain any 
additional service medical records that 
may not be of record, particularly those 
that pertained to the veteran's initial 
period of active service, those generated 
during his service in the Army National 
Guard, and those that may have been 
generated at Fort Huachuca, Arizona, 
Boswell Hospital in Sun City, and Luke 
Air Base.  Alternative sources of service 
medical records should be explored, 
including directly from the medical 
facilities themselves.  

3.  The VBA AMC should ask the veteran to 
identify all the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection  and 
increased ratings for the various 
disabilities at issue.  After securing 
any necessary authorization from the 
veteran, the VBA AMC should attempt to 
obtain copies of those treatment records 
identified by the veteran.  Regardless, 
the VBA AMC should attempt to obtain the 
complete copies of the treatment records 
of the acupuncture practitioner and 
chiropractor identified by the veteran in 
his June 2004 Board hearing.  

4.  The VBA AMC should request again from 
the veteran a statement containing as 
much detail as possible regarding the 
claimed stressor or stressors during 
service.  He should be asked again to 
provide specific details of each claimed 
stressful incident during service, such 
as dates, places, detailed descriptions 
of events, duty assignments, and names 
and other identifying information 
concerning any individuals involved in 
the events.  He should be told that the 
information is necessary and crucial to 
obtain supportive evidence of the claimed 
stressful events.

5.  Regardless of the response from the 
veteran, the VBA AMC should review the 
claims file, including the Board hearing 
transcript, and compile a list of the 
veteran's claimed stressors, in as much 
detail as possible, and then submit the 
information, along with any needed 
documentation and a copy of the veteran's 
service personnel records, to the United 
States Armed Services Center for Unit 
Records Research (USASCURR), 7798 Cissna 
Road, Suite 101, Springfield VA 22150-
3197, and request verification of the 
claimed in-service stressors.  Any 
additional sources of confirmation of the 
veteran's claimed stressors should also 
be obtained.  

6.  Following the above, the VBA AMC must 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor or stressors actually occurred.  
If the VBA AMC determines that the record 
establishes the existence of an 
in-service stressor or stressors, the VBA 
AMC must specifically identify the 
stressor(s) established by the record.  

7.  Thereafter, if the VBA AMC determines 
that there is credible supporting 
evidence that an in-service stressor or 
stressors actually occurred, the veteran 
should be accorded an examination by a 
psychiatrist to determine whether he has 
PTSD as a result of a stressor or 
stressors that have been shown to have 
actually occurred.

The VBA AMC must specify for the examiner 
the in-service stressor or stressors that 
it determines are established by the 
record, and the examiner should consider 
only the verified stressor(s) for the 
purpose of determining whether the 
veteran has PTSD as a result of a 
stressor in service.  In addition, the 
examiner should address whether the 
stressor(s) determined by the VBA AMC to 
have actually occurred was or were 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptoms and the stressor or stressors 
specified by the VBA AMC as established 
by the record.  If PTSD is not diagnosed, 
but another psychiatric disorder is, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder found is 
related to the veteran's period of 
service.  

8.  VBA AMC should schedule the veteran 
for a VA Gulf War Veterans examination to 
ascertain the nature and etiology, if 
ascertainable, of the claimed disorders.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
diagnostic studies should be performed 
including neurology testing.  The 
examiner should be requested to provide 
an opinion as to whether it is likely, as 
likely as not, or unlikely, that any 
diagnosed or undiagnosed disorder found 
is related to the veteran's period of 
service.  The examiner is requested to 
provide a complete rationale for any 
opinion expressed.  

9.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an appropriate available 
medical specialist to determine the exact 
nature and extent of severity of his 
service-connected low back strain.  

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should set out in 
degrees both the forward flexion and 
combined ranges of motion of lumbosacral 
spine.  The examiner should also rule in 
or rule out whether there is present as a 
result of the veteran's lumbosacral spine 
disorder such pathology as muscle spasm 
or guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
examiner should also identify whether 
intervertebral disc syndrome is manifest 
in the lumbosacral spine and, if so, 
whether it is a manifestation of or 
related to the service-connected 
lumbosacral strain.  The examiner should 
further identify the number and duration 
of incapacitating episodes caused by the 
veteran's service-connected lumbosacral 
spine disability during the past 12 
months.  

The examiner should specifically comment 
on the functional limitations, if any, 
due to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following 
questions: 

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims.  If 
any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issues on appeal.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


